         Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
SING FOR SERVICE, LLC, d/b/a MEPCO, :
a Delaware limited liability        :                20-cv-8458 (JSR)
company,                            :
                                    :
                                    :                MEMORANDUM ORDER
        Plaintiff,                  :
                                    :
                -v-                 :
                                    :
UNITED SERVICE CONTRACT GROUP, LLC, :
d/b/a PROTECT MY CAR and PMC, a New :
Jersey limited liability company,   :
UNITED SERVICE CONTRACT GROUP OF    :
FLORIDA, INC., a Florida            :
corporation, CRAIG RUBINO, JOSEPH   :
RUBINO, and VIRGINIA SURETY         :
COMPANY, INC., a Missouri           :
corporation,                        :
                                    :
        Defendants.                 :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     Plaintiff SING For Service, LLC, d/b/a MEPCO (“Mepco”) filed

this suit against defendants United Service Contract Group, LLC and

United     Service   Contract   Group   of   Florida,    Inc.   (collectively,

“USCG”), Craig Rubino, Joseph Rubino, and Virginia Surety Company,

Inc. (“Virginia Surety”), alleging that defendants breached a series

of agreements relating to certain vehicle service contracts funded

by Mepco, administered by USCG, and guaranteed by Virginia Surety.

Virginia Surety has moved pursuant to Federal Rule of Civil Procedure

12(b)(6) to dismiss the Complaint. Mepco opposes this motion. For
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 2 of 11



the reasons set forth below, the motion is granted.

I.   Background1

     USCG    is    an   administrator       of    vehicle     service     contracts

(“Service Contracts”). Compl. ¶ 16. “Service Contracts provide

additional        protection    for        automobile       owners      either   by

supplementing the protections of an existing factory warranty or

by extending the coverage period beyond the expiration of a factory

warranty.” Id. ¶ 14.

     Mepco    provides    funding     to    sellers     and   administrators     of

Service     Contracts.    Id.   Mepco       and   USCG    are   parties     to   an

Administrator Agreement with an effective date of January 1, 2017.

Id. ¶ 17.2 Under this agreement, Mepco will front the entire amount

of a Service Contract to USCG, thereby enabling USCG to offer

customers the option of making monthly payments to Mepco, instead

of paying the entire amount of the Service Contract upfront to

USCG. Id. ¶ 20. When a customer chooses monthly payments, it enters

into a Payment Plan Agreement with Mepco. Id. ¶ 21.




1    The facts, taken from the Complaint (“Compl.”), Dkt. No. 6,
and documents incorporated therein, are, for purposes of this
motion to dismiss, presumed true.

2    Although not directly relevant to this motion, the parties
entered into a second Administrator Agreement, effective August 1,
2018, after USCG was purchased and underwent a name change. Compl.
¶ 40.


                                       -2-
         Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 3 of 11



     The present dispute implicates USCG’s refund obligations to

Mepco when a customer cancels a Service Contract. Under the Service

Contracts (which are between USCG and the customer), the customer

reserves the right to cancel the Service Contract and, depending

on certain terms not here relevant, receive either a full or

partial refund. Id. ¶ 22. Where the customer fronts the money

herself, USCG will refund the money directly to the customer

according to the terms of the Service Contract. Id.

     But the refund process is more complicated when Mepco is

involved. Under the Payment Plan Agreements (which are between

Mepco and the customer), the customer assigns to Mepco the right

to receive the refund amounts that would otherwise be due to the

customer under the Service Contract. Id. ¶ 25. In addition, the

Administrator       Agreement    (which   is   between    USCG   and    Mepco),

“triggers an independent refund obligation on the part of USCG to

Mepco for the as yet un-repaid funding that Mepco advanced to USCG”

--   the    so-called   “Refund    Amount,”    which     is   defined    in   the

Administrator Agreement. Id. ¶ 24. As a result, when a customer

cancels a Service Contract for which Mepco has advanced funding,

USCG’s     refund   obligation    to   Mepco   arises    under   two    distinct

agreements: (1) USCG owes the Refund Amount under the Administrator

Agreement to Mepco; and (2) USCG owes the refund money under the




                                       -3-
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 4 of 11



Service Contract to Mepco as an assignee of the customer pursuant

to the Payment Plan Agreement. Id. ¶ 27.

     Virginia Surety is the insurer and underwriter for USCG’s

Service Contracts. Id. ¶ 30. It issued Contractual                 Liability

Insurance Policy No. 10136 (the “CLIP”) to insure USCG against

certain losses incurred in connection with its refund obligations.

Id.; see also CLIP, Dkt. No. 6-3, at 2 (agreeing to “reimburse

[USCG] for Loss,” defined as a “Claim” to perform a “Contractual

Obligation”    under   a    “Designated     Contract”).    The    CLIP     also

contains a Notice of Claim provision:

     [USCG] shall notify [Virginia Surety] of each Claim, and
     supply particulars of such Claim. [USCG] shall make such
     notification prior to undertaking any performance of a
     Contractual Obligation. [Virginia Surety] may reject any
     Claim if not notified of such Claim as provided above
     within ninety (90) days after such Claim first arose if
     [Virginia Surety] was prejudiced by the [USCG]’s failure
     to make notification within such time period, unless
     [USCG] shows that it was not possible to give notice
     within such time period and that notice of such Claim
     was given as soon as reasonably practicable.

Id. at 3.

     The    Administrator    Agreement    requires   USCG,      upon   Mepco’s

request, to cause each insurance company that provides coverage

for any of the subject Service Contracts to “execute and deliver

to [Mepco] an Unconditional Guaranty Agreement or other guaranty,

satisfactory   to   [Mepco],   to   fully    guarantee    the    payment   and

performance of all obligations of USCG pursuant to this Agreement.”


                                    -4-
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 5 of 11



Administrator Agreement, Dkt. No. 6-2. Pursuant to that agreement,

Mepco initially requested that Virginia Surety guarantee USCG’s

total Refund Amount liability to Mepco, as that term is defined in

the Administrator Agreement. Id. ¶ 31. But Virginia Surety declined

that request. Id. 32. Instead, Virginia Surety offered to “pay the

[customer’s] refund amount to [Mepco] on behalf of [USCG] under

the terms of the [CLIP]” where “a [customer] has a loan outstanding

with [Mepco] in connection with an Insured Service Contract and is

entitled to a refund of a portion of the Insured Service Contract

retail price and [USCG] is unable to pay the [customer] the refund

when due under the Insured Service Contract.” Virginia Surety

Guaranty, Dkt. No. 6-6. Mepco agreed and the document was executed

by Virginia Surety on May 22, 2018. Compl. ¶ 34. The Complaint

refers to this agreement as the “Virginia Surety Guaranty,” id.,

although   the   word   “guaranty”    does   not   itself   appear   in   the

agreement.

     In reliance on the Virginia Surety Guaranty, Mepco “advanced

funding and conducted business with USCG during the Summer and

Fall of 2018.” Id.3 By early 2019, USCG was in default and in


3    On October 3, 2018, roughly four months after the Virginia
Surety Guaranty was issued, Virginia Surety revoked the Virginia
Surety Guaranty in a newly issued guaranty letter. Compl. ¶ 37. In
the October 3, 2018 letter, Virginia Surety limited the amount
that it would pay to Mepco to “unearned Insurance Premium[s],” if


                                     -5-
       Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 6 of 11



material breach of the Administrator Agreement “based on the

failure to pay its contractually obligated Refund Amount liability

to Mepco for monies that Mepco had previously advanced to USCG.”

Id. ¶ 41.

      As relevant to this motion, Mepco alleges that Virginia Surety

“has not paid any amount to Mepco, in violation of its obligations

under the Virginia Surety Guaranty.” Id. ¶ 52; see also id. ¶ 78

(“Virginia Surety has failed to make the required payments under

the Virginia Surety Guaranty and has thus breached its obligations

under that agreement.”).

II.   Discussion

      To survive a motion to dismiss for failure to state a claim

under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). In considering a Rule 12(b)(6) motion, the Court generally

looks to “the allegations on the face of the complaint,” but may

also consider “[d]ocuments that are attached to the complaint or

incorporated in it by reference,” such as here, the Administrator



a customer cancelled a Service Contract. Dkt. No. 6-7. While the
parties dispute the legal effect of this revocation, it has no
bearing on the Court’s resolution of the instant motion.


                                    -6-
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 7 of 11



Agreement, the CLIP, and the Virginia Surety Guaranty. See Roth v.

Jennings, 489 F.3d 499, 509 (2d Cir. 2007).

    Mepco alleges that Virginia Surety breached its Guaranty. “In

order to survive a motion to dismiss on a breach of guaranty claim

in New York,4 a plaintiff must plausibly plead ‘(1) that it is owed

a debt from a third party; (2) that the defendant made a guarantee

of payment of the debt; and (3) that the debt has not been paid by

either the third party or the defendant.’” Greenlight Reinsurance,

Ltd. v. Appalachian Underwriters, Inc., 958 F. Supp. 2d 507, 521-

22 (S.D.N.Y. 2013) (citing Chemical Bank v. Haseotes, 13 F.3d 569,

573 (2d Cir. 1994) (per curiam)).

    The Court holds that the Complaint fails to state a claim for

breach of guaranty because Virginia Surety did not guarantee a

payment of USCG’s debt but simply agreed to redirect insurance

payments from customers (as assignors) to Mepco (as assignee). In

other words, Virginia Surety agreed to recognize Mepco’s status as


4    Although Virginia Surety suggests that the case is “likely
governed by Illinois law,” it sees “no difference between the law
of New York and Illinois law on the legal issues presented by this
motion,” and largely cites to New York law. Defendant Virginia
Surety Company, Inc.’s Reply Memorandum of Law in Further Support
of Its Motion to Dismiss the Complaint for Failure to State a Claim
(“Reply”), Dkt. No. 32, at 5 n.2. USCG’s brief, too, largely relies
on New York law. See generally Plaintiff’s Response in Opposition
to Defendant Virginia Surety Company, Inc.’s Motion to Dismiss the
Complaint for Failure to State a Claim (“Pl. Mem.”), Dkt. No. 30.
“Such implied consent . . . is sufficient to establish choice of
law.” Chau v. Lewis, 771 F.3d 118, 126 (2d Cir. 2014).

                                   -7-
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 8 of 11



an assignee of the insured customers. Indeed, Mepco initially

sought a guaranty along the lines of what it now seeks to enforce,

but Virginia Surety specifically declined to offer one. Instead,

Virginia Surety simply promised to pay customer refunds to Mepco

under the terms of the CLIP. That is not a guaranty but an insurance

agreement, and Mepco cannot sustain a claim for breach of guaranty

on that basis.

     If Mepco has a claim, then, it             would be for breach of

contract. In order to survive a motion to dismiss on a breach of

contract claim in New York, a plaintiff must plausibly plead: “(1)

an agreement, (2) adequate performance by the plaintiff, (3) breach

by the defendant, and (4) damages.” Fischer & Mandell, LLP v.

Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011). As mentioned,

the Complaint alleges that Virginia Surety failed to make the

required payments under the Virginia Surety Guaranty and thus

breached its obligations under that agreement. Compl. ¶ 74.

     Virginia    Surety   contends    that    Mepco   has   not    adequately

performed   under   the   Virginia   Surety    Guaranty.    That    agreement

provides that Virginia Surety would pay customer refunds to Mepco

“under the terms of the [CLIP].” The CLIP requires, among other

things, that a Notice of Claim be provided within 90 days after a

Claim arises. Yet, Virginia Surety points out, the Complaint does

not allege any Claim having been made by USCG (or a customer or


                                     -8-
      Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 9 of 11



Mepco) to Virginia Surety. Defendant Virginia Surety Company,

Inc.’s Memorandum of Law in Support of its Motion to Dismiss the

Complaint for Failure to State a Claim (“Def. Mem.”), Dkt. No. 27,

at 9. Mepco responds that it had no obligation to make a Claim

under the CLIP because it is not an insured under that agreement.

Pl. Mem. at 16-17. Mepco also contends that the phrase “under the

terms of the [CLIP]” should be construed not as “a limitation or

condition on liability, but rather [as] an affirmation that payment

will be made by Virginia Surety under the CLIP.”                  Id. at 17.

Finally, Mepco suggests that the Notice of Claim requirement, even

if applicable, permits Virginia Surety to reject a Claim only if

it was “prejudiced by the Insured’s failure to make notification.”

Id. at 18 (quoting CLIP at 3), and there is no prejudice here.

     The Court agrees with Virginia Surety. Under the plain terms

of the agreement, Mepco is entitled to recover from Virginia Surety

under the terms of the CLIP. Having failed to abide by those terms,

Mepco cannot state a claim for breach of contract. Nor is the

CLIP’s prejudice requirement relevant. That requirement simply

prevents Virginia Surety from rejecting an untimely Claim without

a showing of prejudice. Here, however, the Complaint is devoid of

any allegation that any Claim, let alone a timely one, was made to

Virginia   Surety.   Because   Mepco     fails   to    allege    that   it   has

adequately   performed   under   the   Virginia       Surety    Guaranty,    its


                                   -9-
     Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 10 of 11



breach   of   contract   claim   against   Virginia    Surety    must   be

dismissed.5

     Finally, Mepco      requests that, should the Court find its

pleadings inadequate, it be granted leave to amend. However, “[a]

party seeking leave to amend must provide some indication of the

substance of the contemplated amendment in order to allow the Court

to apply the standards governing Rule 15(a).” Chechele v. Scheetz,

819 F. Supp. 2d 342, 351 (S.D.N.Y. 2011). Mepco suggests that

“apart from any alleged technical deficiencies in the complaint

the basic factual allegations easily set out a prima facie case

for breach of guarantee contract.” Pl. Mem. at 19. But, for the

reasons discussed above, the Complaint’s deficiencies are not


5    Virginia Surety also contends, less persuasively, that the
Complaint must be dismissed because it fails to allege the
underlying cancelled Service Contracts and corresponding Payment
Plan Agreements that give rise to USCG’s refund obligations, and
because the Complaint fails to adequately allege damages. As for
the underlying agreements, a general allegation that Virginia
Surety was notified of each these refund obligations would likely
have sufficed under Federal Rule of Civil Procedure 8; however,
there are no such allegations because, as discussed above, Mepco
has taken the position that it is entitled to payment without
abiding by the terms of the CLIP. As for the damages, the Complaint
alleges that Mepco “has been damaged by Virginia Surety’s breach
of the Virginia Surety Guaranty in a total amount in excess of
$75,000.” Compl. ¶ 79. That allegation is more than sufficient.
See, e.g., Empire Merchants, LLC v. Merinoff, No. 16-cv-9590 (JMF),
2017 WL 5176384, at * 6 (S.D.N.Y. Nov. 8, 2017) (holding that
plaintiff’s “boilerplate allegations” that it has “suffered and
will continue to suffer damages as a direct and proximate result
of Defendants’ breach of [contract] in an amount to be proved at
trial” were sufficient to allege damages).

                                  -10-
     Case 1:20-cv-08458-JSR Document 33 Filed 01/07/21 Page 11 of 11



technical but substantive, and the Complaint fails to make out a

prima facie case for either breach of guaranty or breach of

contract. In the absence of any proffered basis to find that the

defects in the Complaint could be cured through amendment, the

Court denies Mepco leave to amend.

     Accordingly, Virginia Surety’s motion to dismiss for failure

to state claim is hereby granted with prejudice. The Clerk of the

Court is directed to close the entry at docket number 26.

     SO ORDERED.

Dated:    New York, NY
          January 7, 2021




                                  -11-
